DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of claims amendment with remarks, dated March 16, 2021. Claims 1, 5, 14, 18, and 24-26 have been amended. Claims 1-3, 5, 8-11, 14-18, 20, 21, 24-26 and 29-30 are pending. This communication is considered fully responsive and sets forth below.
Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS) on October 27, 2020 after the mailing date of the previous office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claim 18 is objected to under 37 CFR 1.75(c) because of the following informalities:
Regarding claim 18, it recites, “The method according to claim 14, wherein the multi-functional reference signal pattern are constructed via radio resource control multi-functional reference signal pattern are constructed via at least one of downlink control information or an uplink grant.”
The examiner objections the usage of the term “multi-functional reference signal pattern are” as indicted in italics in the two wherein-clauses, and suggests amending the term to “multi-functional reference signal patterns are,” so the claim language flows better.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
6.	Claims 1, 8, 14, 16, 25, 26, 29, and 30 rejected under 35 U.S.C. 103 as being unpatentable over Muruganathan et al. (US 2019/0372641) in view of Cao et al. (US 2016/0088495).
Regarding claim 1, Muruganathan et al. teach the method, comprising: 
constructing, at a base station, a reference signal comprising a plurality of reference signal patterns (paragraphs [0044] lines 1-4, [0151] lines 1-10; Examiner’s Notes: network node, i.e., base station 120 depicted in FIG. 12 of the prior art teaches the limitation of “base station;” Channel State Information Reference Signal (CSI-RS) having 20 different patterns for 2 CSI-RS antenna ports depicted in FIG. 5 of the prior art teaches the limitation of “constructing, at a 
wherein the plurality of reference signal patterns comprise at least one of partially overlapping or non-overlapping resource elements (paragraph [0069] lines 1-7; Examiner’s Notes: the CSI-RS including non-overlapping resource elements (REs) in the prior art teaches the limitation of “the plurality of reference signal patterns comprise at least one of partially overlapping or non-overlapping resource elements” in the instant application), and 
wherein the plurality of reference signal patterns are constructed dynamically for a specific user or group of users (paragraph [0171] lines 1-16; Examiner’s Notes: configuring RS restriction patterns for a particular UE in the prior art teaches the limitation of “the plurality of reference signal patterns are constructed dynamically for a specific user” in the instant application); and 
sending the reference signal from the base station to a user equipment (paragraph [0154] lines 1-9; Examiner’s Notes: wireless device 110 depicted in FIG. 12 of the prior art teaches the limitation of “user equipment;” base station 120 sending CSI-RS 135 to wireless device 110 depicted in FIG. 12 of the prior art teach this limitation in the instant application).  
Muruganathan et al. teach the method without explicitly teaching the plurality of reference signal patterns comprising a multi-functional reference signal pattern. 

Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Cao et al. in the system of Muruganathan et al. 
The motivation for implementing the plurality of reference signal patterns comprising a multi-functional reference signal pattern, is to further enhance the mechanism for a heterogeneous network deployment that includes a macro base station and one or more low power nodes, wherein a geometry indicator signal is transmitted to facilitate the determination of geometry or location at a user equipment.
Regarding claim 8, Muruganathan et al. teach the method, further comprising: coordinating the plurality of reference signal patterns between at least one of one or more cells or one or more transmission reception points (paragraph [0154] lines 1-9; Examiner’s Notes: base station 120 depicted in FIG. 12 of the prior art teach the limitation of “transmission reception point;” base 
Regarding claim 14, Muruganathan et al. teach the method, comprising: 
receiving, at a user equipment from a base station, a reference signal comprising a plurality of reference signal patterns (paragraphs [0044] lines 1-4, [0151] lines 1-10; Examiner’s Notes: wireless device 110 and base station 120 depicted in FIG. 12 of the prior art teaches the limitations of “user equipment” and “base station,” individually; Channel State Information Reference Signal (CSI-RS) having 20 different patterns for 2 CSI-RS antenna ports depicted in FIG. 5 of the prior art teach the limitation of “a reference signal comprising a plurality of reference signal patterns” in the instant application), 
wherein the plurality of reference signal patterns comprise at least one of partially overlapping or non-overlapping resource elements (paragraph [0069] lines 1-7; Examiner’s Notes: the CSI-RS including non-overlapping resource elements (REs) in the prior art teaches the limitation of “the plurality of reference signal patterns comprise at least one of partially overlapping or non-overlapping resource elements” in the instant application), and 
wherein the plurality of reference signal patterns are constructed dynamically for a specific user or group of users (paragraph [0171] lines 1-16; Examiner’s Notes: configuring RS restriction patterns for a particular UE in the 
determining a functionality of the user equipment based on the reference signal (paragraph [0171] lines 9-16; Examiner’s Notes: configuring the UE based on the restriction pattern of the reference signal (RS) in the prior art teaches the limitation of “determining a functionality of the user equipment based on the reference signal” in the instant application).  
Muruganathan et al. teach the method without explicitly teaching the plurality of reference signal patterns comprising a multi-functional reference signal pattern. 
Cao et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the plurality of reference signal patterns comprise a multi-functional reference signal pattern for at least one of uplink or downlink (paragraph [0113] lines 1-10; Examiner’s Notes: CRS and CSI-RS regards to the multiple functions, e.g. small cell detection, measurements, etc. in the prior art teaches the limitation of “the plurality of reference signal patterns comprise a multi-functional reference signal pattern for at least one of uplink or downlink” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Cao et al. in the system of Muruganathan et al. 

Regarding claim 16, Muruganathan et al. further teach the method, comprising: receiving a dynamic selection pattern for the plurality of reference signal patterns (paragraph [0171] lines 1-16; Examiner’s Notes: configuring RS restriction patterns for a particular UE in the prior art teaches the limitation of “receiving a dynamic selection pattern for the plurality of reference signal patterns” in the instant application); and selecting one of the plurality of reference signal patterns based on the dynamic selection pattern (paragraph [0171] lines 9-16; Examiner’s Notes: selecting the reference signal (RS) based on the restriction pattern in the prior art teaches this limitation in the instant application).  
Regarding claim 25, Muruganathan et al. teach the apparatus, comprising:  
at least one processor (paragraph [0111] lines 1-12; Examiner’s Notes: the processor in the prior art teaches the limitation of “one processor” in the instant application); and 

construct, at a base station, a reference signal comprising a plurality of reference signal patterns (paragraphs [0044] lines 1-4, [0151] lines 1-10; Examiner’s Notes: network node, i.e., base station 120 depicted in FIG. 12 of the prior art teach the limitation of “base station;” Channel State Information Reference Signal (CSI-RS) having 20 different patterns for 2 CSI-RS antenna ports depicted in FIG. 5 of the prior art teaches the limitation of “constructing, at a base station, a reference signal comprising a plurality of reference signal patterns” in the instant application), 
wherein the plurality of reference signal patterns comprise at least one of partially overlapping or non-overlapping resource elements (paragraph [0069] lines 1-7; Examiner’s Notes: the CSI-RS including non-overlapping resource elements (REs) in the prior art teaches the limitation of “the plurality of reference signal patterns comprise at least one of partially overlapping or non-overlapping resource elements” in the instant application), and 
wherein the plurality of reference signal patterns are constructed dynamically for a specific user or group of users (paragraph [0171] lines 1-16; Examiner’s Notes: configuring RS restriction patterns for a particular UE in the 
send the reference signal from the base station to a user equipment (paragraph [0154] lines 1-9; Examiner’s Notes: wireless device 110 depicted in FIG. 12 of the prior art teaches the limitation of “user equipment;” base station 120 sending CSI-RS 135 to wireless device 110 depicted in FIG. 12 of the prior art teach this limitation in the instant application).  
Muruganathan et al. teach the method without explicitly teaching the plurality of reference signal patterns comprising a multi-functional reference signal pattern. 
Cao et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the plurality of reference signal patterns comprise a multi-functional reference signal pattern for at least one of uplink or downlink (paragraph [0113] lines 1-10; Examiner’s Notes: CRS and CSI-RS regards to the multiple functions, e.g. small cell detection, measurements, etc. in the prior art teaches the limitation of “the plurality of reference signal patterns comprise a multi-functional reference signal pattern for at least one of uplink or downlink” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Cao et al. in the system of Muruganathan et al. 

Regarding claim 26, Muruganathan et al. teach the apparatus, comprising:  
at least one processor (paragraph [0111] lines 1-12; Examiner’s Notes: the processor in the prior art teaches the limitation of “one processor” in the instant application); and 
at least one memory including computer program code (paragraph [0111] lines 1-12; Examiner’s Notes: the computer-readable media in the prior art teaches the limitation of “one memory” in the instant application), wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: 
receive, at a user equipment from a base station, a reference signal comprising a plurality of reference signal patterns (paragraphs [0044] lines 1-4, [0151] lines 1-10; Examiner’s Notes: wireless device 110 and base station 120 depicted in FIG. 12 of the prior art teaches the limitations of “user equipment” and “base station,” individually; Channel State Information Reference Signal 
wherein the plurality of reference signal patterns comprise at least one of partially overlapping or non-overlapping resource elements (paragraph [0069] lines 1-7; Examiner’s Notes: the CSI-RS including non-overlapping resource elements (REs) in the prior art teaches the limitation of “the plurality of reference signal patterns comprise at least one of partially overlapping or non-overlapping resource elements” in the instant application), and 
wherein the plurality of reference signal patterns are constructed dynamically for a specific user or group of users (paragraph [0171] lines 1-16; Examiner’s Notes: configuring RS restriction patterns for a particular UE in the prior art teaches the limitation of “the plurality of reference signal patterns are constructed dynamically for a specific user” in the instant application); and  
determine a functionality of the user equipment based on the reference signal (paragraph [0171] lines 9-16; Examiner’s Notes: configuring the UE based on the restriction pattern of the reference signal (RS) in the prior art teaches the limitation of “determining a functionality of the user equipment based on the reference signal” in the instant application).  

Cao et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the plurality of reference signal patterns comprise a multi-functional reference signal pattern for at least one of uplink or downlink (paragraph [0113] lines 1-10; Examiner’s Notes: CRS and CSI-RS regards to the multiple functions, e.g. small cell detection, measurements, etc. in the prior art teaches the limitation of “the plurality of reference signal patterns comprise a multi-functional reference signal pattern for at least one of uplink or downlink” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Cao et al. in the system of Muruganathan et al. 
The motivation for implementing the plurality of reference signal patterns comprising a multi-functional reference signal pattern, is to further enhance the mechanism for a heterogeneous network deployment that includes a macro base station and one or more low power nodes, wherein a geometry indicator signal is transmitted to facilitate the determination of geometry or location at a user equipment.

Regarding claim 30, Muruganathan et al. further teach the computer program product embodied in a non-transitory computer- readable medium and encoding instructions that, when executed in hardware, perform the process according to claim 14 (paragraph [0111] lines 1-12; Examiner’s Notes: the computer-readable media in the prior art teaches the limitation of “computer program product embodied in a non- transitory computer-readable medium” in the instant application).
7.	Claims 2, 3, 10, 11, 15, 17, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Muruganathan et al. (US 2019/0372641) in view of Cao et al. (US 2016/0088495) as applied to claim 1 or 14, and further in view of Gaal et al. (US 9,136,997).
Regarding claim 2, Muruganathan et al. and Cao et al. teach the method without explicitly teaching grouping the resource elements to ensure that the resource elements do not overlap. 

Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Gaal et al. in the system of Muruganathan et al. and Cao et al. The motivation for grouping the resource elements to ensure that the resource elements do not overlap, is to further enhance the mechanism for a wireless device that is identified as being a relay device, wherein a channel state information reference signal (CSI-RS) configuration is selected such that at least one CSI-RS can be transmitted to the wireless device in a subset of subframes assigned to relay backhaul transmissions.
Regarding claim 3, Muruganathan et al. and Cao et al. teach the method without explicitly teaching the plurality of reference signal patterns comprising different types of reference signal patterns comprising same or different numerologies. 

The motivation for implementing the plurality of reference signal patterns different types of reference signal patterns comprising same or different numerologies, is to further enhance the mechanism for a wireless device that is identified as being a relay device, wherein a channel state information reference signal (CSI-RS) configuration is selected such that at least one CSI-RS can be transmitted to the wireless device in a subset of subframes assigned to relay backhaul transmissions.
Regarding claim 10, Muruganathan et al. and Cao et al. teach the method without explicitly teaching implementing the multi-functional reference signal pattern comprising downlink beam management. 
Gaal et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the multi-functional reference signal pattern 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Gaal et al. in the system of Muruganathan et al. and Cao et al. The motivation for implementing the multi-functional reference signal pattern comprising downlink beam management, is to further enhance the mechanism for a wireless device that is identified as being a relay device, wherein a channel state information reference signal (CSI-RS) configuration is selected such that at least one CSI-RS can be transmitted to the wireless device in a subset of subframes assigned to relay backhaul transmissions.
Regarding claim 11, Muruganathan et al. and Cao et al. teach the method without explicitly teaching determining the multi-functional reference signal pattern per antenna port. 
Gaal et al. from the same or similar field of endeavor teach implementing fairness of the method, determining the multi-functional reference signal pattern 
The motivation for implementing determining the multi-functional reference signal pattern per antenna port, is to further enhance the mechanism for a wireless device that is identified as being a relay device, wherein a channel state information reference signal (CSI-RS) configuration is selected such that at least one CSI-RS can be transmitted to the wireless device in a subset of subframes assigned to relay backhaul transmissions.
Regarding claim 15, Muruganathan et al. and Cao et al. teach the method without explicitly teaching the plurality of reference signal patterns comprising different types of reference signal patterns comprising same or different numerologies. 
Gaal et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the plurality of reference signal patterns comprise two or more different types of reference signal patterns comprising 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Gaal et al. in the system of Muruganathan et al. and Cao et al. The motivation for implementing the plurality of reference signal patterns different types of reference signal patterns comprising same or different numerologies, is to further enhance the mechanism for a wireless device that is identified as being a relay device, wherein a channel state information reference signal (CSI-RS) configuration is selected such that at least one CSI-RS can be transmitted to the wireless device in a subset of subframes assigned to relay backhaul transmissions.
Regarding claim 17, Muruganathan et al. and Cao et al. teach the method without explicitly teaching grouping the resource elements to ensure that the resource elements do not overlap. 
Gaal et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the resource elements of two or more different reference signal patterns of the plurality of reference signal patterns so that the reference elements do not overlap or at least partially overlap (columns [10] lines 38-45, [18] lines 4-25; Examiner’s Notes: the predefined Channel State Information Reference Signal (CSI-RS) pattern set in the prior art teaches the 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Gaal et al. in the system of Muruganathan et al. and Cao et al. The motivation for grouping the resource elements to ensure that the resource elements do not overlap, is to further enhance the mechanism for a wireless device that is identified as being a relay device, wherein a channel state information reference signal (CSI-RS) configuration is selected such that at least one CSI-RS can be transmitted to the wireless device in a subset of subframes assigned to relay backhaul transmissions.
Regarding claim 21, Muruganathan et al. and Cao et al. teach the method without explicitly teaching implementing the functionality comprises downlink beam management. 
Gaal et al. from the same or similar field of endeavor teach implementing fairness of the method, wherein the functionality comprises at least one of downlink beam management, uplink beam management, channel status information acquisition, demodulation for downlink dedicated data and control, demodulation for downlink common control, uplink channel status information acquisition, or demodulation for uplink dedicated data and control (column [10] lines 46-56; Examiner’s Notes: designing the reference signal pattern based on  
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Gaal et al. in the system of Muruganathan et al. and Cao et al. The motivation for implementing the functionality comprises downlink beam management, is to further enhance the mechanism for a wireless device that is identified as being a relay device, wherein a channel state information reference signal (CSI-RS) configuration is selected such that at least one CSI-RS can be transmitted to the wireless device in a subset of subframes assigned to relay backhaul transmissions.
Regarding claim 24, Muruganathan et al. and Cao et al. teach the method without explicitly teaching constructing, at the user equipment, the multi-functional reference signal pattern based on the received default reference signal pattern. 
Gaal et al. from the same or similar field of endeavor teach implementing fairness of the method, constructing, at the user equipment, the multi-functional reference signal pattern based on the received default reference signal pattern (column [10] lines 38-45; Examiner’s Notes: configuring/constructing the reference signal (RS) pattern with a predefined and enumerated RS pattern set in the prior art teaches this limitation). Thus, it would have been obvious before 
The motivation for implementing constructing, at the user equipment, the multi-functional reference signal pattern based on the received default reference signal pattern, is to further enhance the mechanism for a wireless device that is identified as being a relay device, wherein a channel state information reference signal (CSI-RS) configuration is selected such that at least one CSI-RS can be transmitted to the wireless device in a subset of subframes assigned to relay backhaul transmissions.
Allowable Subject Matter
8.	Claims 5, 9, 18 and 20 are objected to as being dependent upon a rejected base claim 1 or 15, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).
Regarding claim 5, the prior art in single or in combination fails to teach "constructing dynamically a selection pattern between the plurality of reference signal patterns, constructing the multi- functional reference signal pattern via radio resource control signaling; and constructing the multi-functional reference signal pattern via at least one of downlink control information or an uplink grant” in combination with other limitation of the claim(s).

Regarding claim 18, the prior art in single or in combination fails to teach "wherein the multi-functional reference signal patterns are constructed via radio resource control signaling, and wherein the multi-functional reference signal pattern are constructed via at least one of downlink control information or an uplink grant” in combination with other limitation of the claim(s).
Regarding claim 20, the prior art in single or in combination fails to teach "wherein when the user equipment is handed over to another base station, the user equipment uses the multi-functional reference signal pattern without adding the separate reference signal resource” in combination with other limitation of the claim(s).


Response to Remarks/Arguments
9.	Claims Art Rejections: in the Response filed March 16, 2021, Applicant's claims amendment necessitated the new ground(s) of rejection presented in this Office action.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WEI ZHAO/           Primary Examiner, Art Unit 2473